             Case 1:19-cv-09669-AT Document 41 Filed 02/18/21 Page 1 of 2




                  ABRAMS INSTITUTE FOR FREEDOM                                                             2/18/2021

                                           Yale Law School
                                                                           February 16, 2021

BY ECF
The Honorable Analisa Torres
United States District Judge
Daniel P. Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

        Re:        The New York Times Company et al. v. Department of the Treasury, 19 Civ. 9669
                   (AT)


Dear Judge Torres:


        I write respectfully on behalf of all parties in the above-referenced action brought under

the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”), to provide the status update ordered

by the Court on January 8, 2021, and to request an adjournment of the telephonic conference

scheduled for February 22, 2021, at 10:40 AM. See Dkt. No. 39 (mem. endorsement). On

January 6, 2021, the parties submitted a joint letter in which they informed the Court that they

were making progress in their discussions and requested additional time to continue conferring.

See Dkt. No. 38.

        Since then the parties have conferred via email and continue to believe that further

discussions may lead to the resolution of all or part of this case. The parties therefore request an

additional 30 days to continue conferring. The parties respectfully propose that they submit a

joint status letter updating the Court on their efforts and proposing next steps in this case by




   P. O . B O X   208215,   N E W H AV E N , C O N N E C T I C U T   06520-8215 •     FA C S I M I L E   203 432-2064
                     COURIER ADDRESS           127    WA L L S T R E E T, N E W H AV E N , C T   06511
Case 1:19-cv-09669-AT Document 41 Filed 02/18/21 Page 2 of 2
